In an action to recover damages for breach of contract, defendants appeal (1) from an order of the Supreme Court, Westchester County, dated October 8, 1976, as amended by an order *920of the same court, dated October 20, 1976, which denied their motion to dismiss the complaint for lack of personal and subject matter jurisdiction and (2) as limited by their brief, from so much of a further order of the same court, entered November 1, 1976, as, upon reargument, adhered to the prior determination. Appeal from the order dated October 8, 1976, as amended by the order dated October 20, 1976, dismissed as academic. That amended order was superseded by the order made on reargument. Order entered November 1, 1976 reversed, insofar as appealed from, on the law, and, upon reargument, motion granted and complaint dismissed. Defendants-appellants are awarded one bill of $50 costs and disbursements to cover all appeals. Reversal is mandated upon the authority of Aero-Bocker Knitting Mills v Allied Fabrics Corp. (54 AD2d 647). Upon the argument of this appeal counsel for plaintiffs-respondents conceded that the determination made at Special Term cannot be sustained upon the theory that the defendants have an agent doing business for them in this State. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.